Title: To George Washington from William Neale, 15 September 1767
From: Neale, William
To: Washington, George



Sir
King William Septr 15th 1767

Sometime last month Colo. Bernard Moore settled his Account with Colo. Pendleton as Admin[istrat]or of John Robinson Esqr. deced, wherein there be an Article charged to Colo. Moore, thus “To Mrs Washington October 1758 being what She agreed to lay out in the Purchase of Mrs Chamberlayne’s Estate £100” of this I am desired to acquaint you, as it is now a Charge with the Interest thereon by Colo. Moore agst You, the which He allowed on said Settlement, not knowing any thing of such Charge ’till then, I am Sir Your mo. Obedt Hble Servt

Wm Neale

